       Case 7:18-cv-06923-NSR-JCM Document 55 Filed 09/19/19 Page 1 of 4




 September 19, 2019                                                                        Janeen M. Thomas
                                                                                         914.872.7650 (direct)
                                                                               Janeen.Thomas@wilsonelser.com



VIA ECF
Magistrate Judge Judith C. McCarthy
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601-4150


               Re:     Defendants’ Response to Plaintiffs’ Unauthorized Sur-Reply (Doc. 54)
                       Edwina Rance v. Jefferson Village Condominium No. 5 et al
                       Docket No.:      18-cv-6923
                       Our File No:     17158.00062

Dear Magistrate Judge McCarthy:

       We represent defendants Jefferson Village Condominium No. 5 (”JVC5”) and McGrath
Management Services Inc. (collectively ”Defendants”) in the above-referenced matter. This letter
is submitted in response to plaintiffs’ unauthorized sur-reply (Doc. 54), which is thinly veiled as a
request for leave to file a sur-reply in further opposition to Defendants’ Motion to Compel a Rule
35 Examination.

        Plaintiffs’ unauthorized sur-reply must be rejected because (1) it was submitted without
leave of court; (2) there is no evidence that Dr. Eustace wrote the letters (Doc. 54-1) annexed to
plaintiffs’ application; and (3) plaintiffs mischaracterize the deposition testimony of Richard
Falcone, which along with the documents exchanged by plaintiffs in discovery, demonstrate that
Defendants have consistently and continuously challenged the validity of the supporting
documents submitted by plaintiff Edwina Rance (”plaintiff” or Rance”) to JVC5.

         As explained in further detail below and in Defendants’ Memoradum and Reply
Memorandum of Law (Docs. 50 and 53), good cause exists for the requested examination in order
to test the legitimacy of Rance’s claim of a mental disability that substantially limits her ability to
sleep, take care of herself or interact with others. See Complaint, Doc. 1,¶ 38.

        Plaintiffs have offered no caselaw to refute Defendants’ position that an examination is
necessary where the central issue in the case is plaintiff’s condition, and an examination is critical
to the defense of the case. For these reasons, Defendants’ motion for a Rule 35 examination must
be granted.




7914701v.3
        Case 7:18-cv-06923-NSR-JCM Document 55 Filed 09/19/19 Page 2 of 4


       Plaintiffs’ Application is Untimely; Plaintiffs Deprived Defendants of the
        Opportunity to Oppose Their Application to Submit Sur-reply Had it Been Made
        During Last Week’s Status Conference

        As plaintiffs’ counsel knows, all parties appeared before this Court on September 12, 2019
for a status conference during which Your Honor spent significant time (almost an hour) going
over all outstanding issues in the case. At no time during the status conference did plaintiffs’
counsel, James Bahamonde, seek leave to submit a sur-reply. Had he done so, Defendants would
have opposed plaintiffs’ request. Instead, Mr. Bahamonde waited until after the status conference
to file an unauthorized four page sur-reply with exhibits in order to deprive Defendants of the
opportunity to oppose this application during the September 12th conference.

        Plaintiffs unauthorized sur-reply must be rejected because it is purportedly based on the
deposition testimony of Richard Falcone, which was taken on August 7, 2019, and in advance of
Plaintiffs’ August 16, 2019 deadline to oppose Defendant’s Rule 35 Motion. See Minute Entry
dated August 2, 2019. Plaintiffs therefore had the opportunity to make arguments based on Mr.
Falcone’s testimony by the August 16th deadline, but failed to do so.

        Further, Plaintiffs did not seek leave to submit a sur-reply based on Mr. Falcone’s
deposition testimony prior to August 16, 2019. Nor did Plaintiffs reference Mr. Falcone’s
deposition testimony in their opposition papers or reserve the right to rely on his deposition
transcript once received prior to August 16th.

        For these reasons, Plaintiffs’ unauthorized sur-reply must be rejected, and plaintiffs’
application for leave to file a sur-reply must be denied. Further, given that the time spent
responding to plaintiffs’ application could have easily been avoided had plaintiffs sought leave to
submit a sur-reply during the September 12, 2019 status conference, Defendants seek attorneys’
fees for time spent drafting this letter in response to plaintiffs’ application.

       The Letters Submitted By Plaintiffs (Doc. 54-1) Are Not Contained in Dr. Eustace’s
        Records; There is No Evidence Dr. Eustace Wrote Those Letters

       The possibility exists that the letters (Doc. 54-1) purportedly written by Dr. Thomas
Eustace and annexed to plaintiffs’ application were fabricated.

        Significantly, the letter dated January 21, 2016 (Doc. 54-1; bates JVC000016) was not
included in the documents produced by Dr. Eustace in this litigation.1 Additionally, the letter dated
November 7, 2016 (Doc. 54-1; bates JVC000017 (Exhibit A)) does not appear in Dr. Eustace’s
file as written.

         A comparison of the November 7, 2016 letter plaintiffs rely upon (Exhibit A) against the
November 7, 2016 letter Dr. Eustace produced (Exhibit B) demonstrates that plaintiffs’ letter
(Exhibit A) contains additional language (highlighted in yellow below) which was not included
in the letter produced by Dr. Eustace (Exhibit B).

        I have been seeing Mrs. Edwina Rance for individual psychotherapy since October
        7, 2015 and am continuing to see her at this time.

1
 It is undisputed that Dr. Eustace provided the same documents to plaintiffs and defendants. Dr. Eustace’s file was
bates stamped TE00001-TE000033 and marked as an exhibit during Rance’s July 10, 2019 deposition. At the
September 12, 2019 status conference, plaintiffs’ counsel represented that to his knowledge all documents maintained
by Dr. Eustace had been provided in response to the authorization.

7914701v.3
        Case 7:18-cv-06923-NSR-JCM Document 55 Filed 09/19/19 Page 3 of 4


         She has consulted me because of concerns, anxieties, and fears that are of such a
         nature that living alone would increase those fears to an unacceptable and
         detrimental level. These symptoms can be exacerbated by external events, (i.e.
         threats real or perceived to her wellbeing and safety) which could incapacitate
         her.

         It is my opinion that stability in her life continues to be of great importance at this
         time.

         Compare Exhibit A and Exhibit B.

        Because there is no evidence that Dr. Eustace wrote any letter on Rance’s behalf containing
the language highlighted in yellow (Exhibit A), and the source of said correspondence is unknown,
Plaintiffs may not credibly rely upon said correspondence on their application.

        Defendants Have Consistently and Continuously Challenged the Validity of Rance’s
         Supporting Documents and the Legitimacy of Her Claim

       Plaintiffs’ assertion that Defendants do not dispute the medical condition or limitations of
Rance is preposterous. As demonstrated below, Defendants have consistently and continuously
challenged the validity of Rance’s supporting documentation and the legitimacy of her claim.

       The deposition testimony of Richard Falcone2 overwhelmingly demonstrates that JVC5
questioned the validity of the letters (Doc. 54-1) purportedly written by Dr. Eustace and submitted
by Rance to JVC5 for the following reasons:

         o There were discrepencies between the two letters. See Transcript of Richard Falcone
           (”Falcone Transcript), p. 75:5-12, annexed as Exhibit C.

         o The letterheads and signatures were different. See Exhibit C, p.75:13-19; 82:18-83:24.

         o The font used in the Eustace letters was the same as that used in the letters Rance wrote.
           See Exhibit C, p. 77:12- 78:25.

         o Mr. Falcone could not state what condition Rance was diagnosed with, if any, based on
           the letters Rance submitted. See Exhibit C; p. 76:18-77:2.

         o JVC5 questioned the validity of the letters and did not believe they were from the same
           individual. See Exhibit C, p. 91:19-92:5.

       Rance also submitted a letter purportedly written by Dr. Uppal, who is a doctor of internal
medicine. To be clear, the letter purportedly written by Dr. Uppal on Rance’s behalf (Doc. 54-2)
does not contain a diagnosis. Mr. Falcone testified that it appeared Dr. Uppal merely repeated
whatever Rance told him. See Exhibit C, p. 110:19-111:11.

       Defendants’ efforts to obtain additional information regarding Rance’s condition prior to
commencement of this litigation is well documented. As a result of the insufficient information
Rance provided, Defendants engaged in a series of written correspondence with Rance. JVC5 then
passed this matter over to their counsel. See Exhibit C, p. 90:15; 92-10-15; 111. JVC5’s private

2
 Defendants object to plaintiffs’ use of the transcript of Richard Falcone, which has yet to be reviewed and corrected
by the witness.

7914701v.3
          Case 7:18-cv-06923-NSR-JCM Document 55 Filed 09/19/19 Page 4 of 4


counsel requested specific information from Rance’s attorney in an effort to ascertain the
legitimacy of Rance’s application for her son to reside with her, but Rance’s attorney never
responded to the requests. See letters from JVC5’s private counsel, dated June 22, 2017 and July
20, 2017, annexed collectively as Exhibit D.

          It is therefore disengenuous for plaintiffs to assert in their letter to this Court (Doc. 54, p.
3) that Defendants did not dispute the medical opinions of Rance’s doctors before commencement
of this litigation. As made evident, Defendants have consistently and continuously questioned the
validity of Rance’s supporting documentation and the legitimacy of her claim.

         Conclusion

         For these reasons, Plaintiffs’ application for leave to submit a sur-reply must be denied and
their sur-reply must be completely disregarded. Should this Court deny plaintiffs’ application for
leave to submit a sur-reply, Defendants respectfully seek attorneys’ fees for time spent drafting
this letter in response to plaintiffs’ application.

        Defendants underscore that Plaintiffs have provided no caselaw which would support
denial of a Rule 35 motion where the central issue in the case is whether the plaintiff has a
disability, and where such examination is critical to defendants’ defense of the case.

        Therefore, because there can be no doubt that Rance’s alleged mental disability is a
threshold issue in this case, and an issue that may determine this Court’s jurisdiction under the Fair
Housing Act for claims of discrimination based upon a disability, defendants respectfully request
that their Motion to Compel Rule 35 Examination be granted in all respects.

          We thank the Court for its attention to this matter.

Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

/s/ Janeen Thomas

Janeen Thomas

cc:       James E. Bahamonde, Esq. (Via email: James@CivilRightsNY.com)
          Attorney for Plaintiffs




7914701v.3
